UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KT [_]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Or [X] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from June 30, 2010 to December 31, 2010 Commission file number: 000-54035 BLUGRASS ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 20-4952339 State or other jurisdiction of I.R.S. Employer incorporation or organization Identification No. 13465 Midway Road, Suite 322, LB 10, Dallas, TX75244 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 404-9995 Securities registered pursuant to Section 12(b) of the Act: Title of each class registered Name of each exchange on which registered Not Applicable Not Applicable Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [_] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [_] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not containedherein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer,""accelerated filer" and “smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_] No [X] Aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of December 31, 2010:$1,471,760. As of December 31, 2010, the registrant had 69,058,666 shares of common stock issued and outstanding. 2 BLUGRASS ENERGY INC. TABLE OF CONTENTS Page FORWARD LOOKING STATEMENTS PART I ITEM 1. Description of Business 5 ITEM 1A. Risk Factors 10 ITEM 1B. Unresolved Staff Comments 19 ITEM 2. Properties 19 ITEM 3. Legal Proceedings 20 ITEM 4. Reserved 20 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 ITEM 6. Selected Financial Data 22 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 7A. Quantitive and Qualitative Disclosures about Market Risk 25 ITEM 8. Financial Statements and Supplementary Data 26 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 ITEM 9A. Controls and Procedures 26 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 27 ITEM 11. Executive Compensation 29 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 ITEM 13. Certain Relationships and Related Transactions and Director Independence 32 ITEM 14. Principal Accountant Fees and Services 33 PART IV ITEM 15. Exhibits and Financial Statement Schedules 34 3 FORWARD-LOOKING STATEMENTS Our disclosure and analysis in this Form 10-KT may include forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, that are subject to risks and uncertainties. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. In some cases, you can identify forward-looking statements by terms such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “anticipates,” “intends,” “believes,” “estimates,” “projects,” “predicts,” “potential” and similar expressions intended to identify forward-looking statements. All statements, other than statements of historical facts, included in this Form 10-KT that address activities, events or developments that we expect or anticipate will occur in the future, including such things as estimated future net revenues from oil and gas reserves and the present value thereof, future capital expenditures (including the amount and nature thereof), business strategy and measures to implement strategy, competitive strength, goals, expansion and growth of our business and operations, plans, references to future success, reference to intentions as to future matters, and other such matters are forward-looking statements. These forward-looking statements are largely based on our expectations and beliefs concerning future events, which reflect estimates and assumptions made by our management. These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control. Although we believe our estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control. In addition, management’s assumptions about future events may prove to be inaccurate. Management cautions all readers that the forward-looking statements contained in this Form 10-KT are not guarantees of future performance, and we cannot assure any reader that those statements will be realized or the forward-looking events and circumstances will occur. Actual results may differ materially from those anticipated or implied in the forward-looking statements due to the factors listed in the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections and elsewhere in this Form 10-KT. All forward-looking statements speak only as of the date of this Form 10-KT. We do not intend to publicly update or revise any forward-looking statements as a result of new information, future events or otherwise, except as required by law. These cautionary statements qualify all forward-looking statements attributable to us or persons acting on our behalf. 4 PART I References in this Transition Report on Form 10-KT to “we,” “us,” “Blugrass” or “the Company” refer to BlugrassEnergy Inc., a Nevada corporation. ITEM 1.DESCRIPTION OF BUSINESS General Blugrass Energy Inc. ("Blugrass") is a publicly held corporation quoted on the OTC under the symbol BLUG.PK. The Company was incorporated under the laws of the State of Nevada on May 19, 2006 as Coastal Media, Inc.On September 11, 2008, the Company amended its Articles of Incorporation to change its name to Blugrass Energy Inc. Business Strategy The following business strategy is the strategy that is planned by the new management team put into place on February 23, 2011. Our goal is to build shareholder value through consistent growth in reserves and production on a cost-efficient basis.We will prove up our reserves by performing the newer technology 3D seismic surveys, complete detailed seismic analysis, drill the acreage, produce, and sell our oil and natural gas production.Our strategy requires us to make significant investments in human resources, acreage, seismic data and technology. Strategic initiatives for the Company are defined and driven by a carefully selected management team and business partners that have long, proven records of successes in their specialized disciplines.The section on Employees and Item 10 – Directors, Executive Officers, and Corporate Governance, includes additional information on the talents of the key professionals and entities that play major roles in the Company’s business decisions.We are of the belief that the extensive experience and past successes of the professionals on our team are the best indicators of future success.This strategy requires the following principal elements. · Commitment to Advanced Seismic Technology.The Company committed to a 3D seismic data acquisition program, plus advanced processing of the 3D seismic data, as 3D is the most sophisticated technology available for analyzing the formations, faults, integrating land culture, etc.The distinct advantage of 3D seismic surveys over 2D surveys is that 3D provides a continuity of subsurface rocks and fluids (including hydrocarbons), the ability to extract new information from data, and a common focus for integration of reservoir data from all sources. This technology both the 3D data and the processing of that data significantly reduces risk in the drilling program.This heavy front-end commitment provides current state-of-the-art technology that, in turn, contributes significantly to lowering project risk and identifying potential targets with a much higher degree of accuracy. · Results of the 3D Analysis.The Company’s 3D analysis was performed by our outsourced Geoscientist and trusted member of our advisory team, whose experience spans more than 35 years. He has a high level of expertise with the geology of the Permian and Val Verde Basins, where the Company holds mineral rights leases, and his expertise extends to the Strawn and Ellenburger Formations which are located beneath the Company’s leased acreage.The results of his analysis were used to generate structural maps and seismic attributes for the Strawn and Ellenburger reservoirs, and comparable structural maps for the shallower Canyon Sands formation also located beneath the Company’s leased acreage. Premised upon the 3D seismic interpretations, the Company believes that there is significant natural gas in its current acreage position. · Acreage Acquisition.Blugrass holds a lease covering 4,808 acres in Crockett County, located in West Texas, for the purpose of drilling and developing. 5 · Drilling Targets and HBP Acreage.Drilling targets are carefully evaluated by the Blugrass management and advisory team.A number of considerations are factored into each decision and incorporated into the overall drilling plan. These include the seismic results and analysis of possible well locations, the potential reserves at a specific target, the ease or difficulty of building on specific terrain and the associated cost of the location construction (incorporated into the total drilling expenditures), the overall risk associated with a specific target based on geology and depth of the well, and other known factors that may impact success in the immediate geographic area.Since successful commercial wells hold production acreage, known as HBP (Held by Production) acreage for long-term production for working and royalty interest owners, the overall drilling plan includes the careful selection of drilling locations to maximize HBP acreage within the contracted lease terms.The drilling plan also incorporates the state’s spacing and other requirements while trying to maximize the desired HBP acreage. The principal target formations in the Permian and Val Verde Basins are the Strawn formation at approximately 12,500 feet total depth, and the Ellenburger formation at approximately 14,000 feet total depth.These formations are known to contain natural gas in relatively large quantities, based on previous wells drilled either in adjacent properties or in close proximity to the Company’s acreage position. Premised upon the 3D seismic interpretations, the Company has also identified numerous drilling targets in the Canyon Sands formation at a shallower depth of approximately 6,500 feet.Regionally, the Company’s land position is on trend with numerous giant, multipay gas fields which include the Gomez Field, the Brown Bassett, the JM Field, and others. · Advanced Drilling Technology.Blugrass has selected air drilling technology that uses an air hammer for drilling. This technology has the advantage of being more economical, as well as time-effective. Air hammers drill straight holes because their drilling power comes from high frequency percussion rather than from high rotation and pulldown, and because the air hammer piston impacts directly on the bit rather than through a drill string, which can bend over long hole depths. This technology minimizes hole deviations and doglegs, and the speed of the process, coupled with open hole completions, results in significant savings in total drilling costs. · Continuous Monitoring, Cost Controls, and Auditing.Since control activities are a vital part of making business processes work effectively, Blugrass uses the extensive internal audit and contract compliance experience of its CFO in reviewing bid processes, contract compliance with operators, contractors, and vendors including expenditure and revenue audits and reviewing gas measurement controls and contract terms that eventually determine the gas volumes that go into gas settlement statements. Industry Operating Environment The oil and gas industry is affected by many factors that we generally cannot control.Government regulations, particularly in the areas of taxation, energy, climate change and the environment, can have a significant impact on operations and profitability.For several years preceding the 2008 worldwide economic decline, the oil and gas industry had been characterized by volatile but upward trending oil, NGL, and gas natural gas commodity prices.However, since mid-year 2008, we have experienced declines in commodity prices, especially with regard to gas prices.Natural gas prices are generally determined by North American supply and demand and are also affected by imports of liquefied natural gas.In addition, weather has a significant impact on demand for natural gas since natural gas is a primary heating source. Plans for 2011 During calendar 2011, Blugrass plans to drill an Ellenburger formation natural gas well and a Strawn formation natural gas well, each on the Company’s Childress Soto acreage in Crockett County, Texas. Also during 2011, and in concert with Petro Grande, LLC, an affiliate of the Company, we plan to drill a Strawn formation well on acreage held by Petro Grande, LLC. All of the Company’s acreage, and all of Petro Grande, LLC’s acreage, has complete 3D seismic surveys, with processing of the resultant seismic data, all of which reduces some of the risk in locating targeted formations. The 3D seismic has been analyzed and evaluated using inversion, relief, and instantaneous frequency interpretations. In addition to its drilling plans, Blugrass is reviewing favorable producing oil and gas acquisitions. 6 Headquarters As of February 23, 2011, Blugrass leases approximately 1370 square feet in an office building at 13465 Midway Road, Suite 322, LB 10, Dallas, Texas75244 that serves as corporate headquarters. Available Information We file annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy statements and other documents with the United States Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934. The public may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Also, the SEC maintains an internet website that contains reports, proxy and information statements, and other information regarding issuers, including the Company, that file electronically with the SEC. The public can obtain any document we file with the SEC at http://www.sec.gov. Information contained on or connected to our website is not incorporated by reference into this Form 10-K and should not be considered part of this report or any other filing that we make with the SEC. Competition There is substantial competition in developing and acquiring oil and gas properties, securing and retaining personnel, conducting drilling and field operations and marketing production. Competitors in exploration, development, acquisitions and production include the major oil companies as well as numerous independent oil and gas companies, individual proprietors and others. Although our sizable acreage position and core area concentration provide some competitive advantages, many competitors have financial and other resources substantially exceeding ours. Therefore, competitors may be able to pay more for desirable leases and evaluate, bid for and purchase a greater number of properties or prospects than our financial or personnel resources allow. Our ability to grow depends on our ability to attract and retain quality personnel and identify and acquire suitable producing properties and prospects for future drilling. See “Item1A. Risk Factors.” Marketing and Customers Once we have production, we will market our natural gas and oil from the properties we operate for both our interest and that of the other working interest owners and royalty owners.We plan to sell our natural gas pursuant to a variety of contractual arrangements, generally month-to-month and in longer term contracts that appear appropriate.Sales will be based on the New York Mercantile Exchange (“NYMEX”) pricing, published regional index pricing or percentage of proceeds sales based on local indices.Our natural gas will be sold to utilities, marketing companies and industrial users.Proximity to local markets, availability of competitive fuels and overall supply and demand are factors affecting the prices for which our production will be sold.Market volatility due to international political developments, overall energy supply and demand, fluctuating weather conditions, economic growth rates and other factors in the United States and wordwide have had, and will continue to have a significant effect on energy prices. We will incur gathering and transaction expenses to move our natural gas from the wellhead to purchaser specified delivery points.These expenses vary base on volume, distance shipped and the fees charged by third-party transporters.Transportation capacity on these gathering systems and pipelines is occasionally constrained.For additional information, see “Risk Factors – Our business depends on oil and gas transportation facilities, many of which are owned by others,” in Item 1A of this report. 7 Regulation Regulation of Gas and Oil Production Oil and natural gas operations such as ours are subject to various types of legislation, regulation and other legal requirements enacted by governmental authorities. This legislation and regulation affecting the oil and natural gas industry is under constant review for amendment or expansion. Some of these requirements carry substantial penalties for failure to comply. The regulatory burden on the oil and natural gas industry increases our cost of doing business and, consequently, affects our profitability. We own oil and gas leasehold interests in West Texas. The State of Texas regulates the production and sale of oil and natural gas, including requirements for obtaining drilling permits, the method of developing new fields and the spacing and operation of wells. In addition, regulations governing conservation matters aimed at preventing the waste of oil and natural gas resources could affect the rate of production and may include maximum daily production allowable for wells on a market demand or conservation basis. Environmental Regulation Oil and natural gas exploration, development and production operations are subject to stringent laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. Numerous governmental agencies, such as the U.S. Environmental Protection Agency, or EPA, issue regulations which often require difficult and costly compliance measures that carry substantial administrative, civil and criminal penalties and may result in injunctive obligations for failure to comply. These laws and regulations may require the acquisition of a permit before drilling commences, restrict the types, quantities and concentrations of various substances that can be released into the environment in connection with drilling and production activities, limit or prohibit construction or drilling activities on certain lands lying within wilderness, wetlands, ecologically sensitive and other protected areas, require action to prevent or remediate pollution from current or former operations, such as plugging abandoned wells or closing pits, and impose substantial liabilities for pollution resulting from operations or relate to owned or operated facilities. The strict liability nature of such laws and regulations could impose liability upon us regardless of fault. Changes in environmental laws and regulations occur frequently, and any changes that result in more stringent and costly pollution control or waste handling, storage, transport, disposal or cleanup requirements could materially adversely affect our operations and financial position, as well as the oil and natural gas industry in general. Our management believes that we are in substantial compliance with applicable environmental laws and regulations and we have not experienced any material adverse effect from compliance with these environmental requirements. Waste Handling The Resource Conservation and Recovery Act, or RCRA, and comparable state statutes and regulations promulgated thereunder, affect oil and natural gas exploration, development and production activities by imposing requirements regarding the generation, transportation, treatment, storage, disposal and cleanup of hazardous and non-hazardous wastes. With federal approval, the individual states administer some or all of the provisions of RCRA, sometimes in conjunction with their own, more stringent requirements. Although most wastes associated with the exploration, development and production of crude oil and natural gas are exempt from regulation as hazardous wastes under RCRA, such wastes may constitute “solid wastes” that are subject to the less stringent requirements of non-hazardous waste provisions. However, there can be no assurance that the EPA or the state or local governments will not adopt more stringent requirements for the handling of non-hazardous wastes or categorize some non-hazardous wastes as hazardous for future regulation. Indeed, legislation has been proposed from time to time to re-categorize certain oil and natural gas exploration, development and production wastes as “hazardous wastes.” Administrative, civil and criminal penalties can be imposed for failure to comply with waste handling requirements. We believe that we are in substantial compliance with applicable requirements related to waste handling, and that we hold all necessary and up-to-date permits, registrations and other authorizations to the extent that our operations require them under such laws and regulations. Although we do not believe that the current costs of managing our wastes as they are presently classified to be significant, any legislative or regulatory reclassification of oil and natural gas exploration and production wastes could increase our costs to manage and dispose of such wastes. 8 Comprehensive Environmental Response, Compensation and Liability Act The Comprehensive Environmental Response, Compensation and Liability Act, also known as CERCLA or the “Superfund” law, generally imposes joint and several liability, without regard to fault or legality of conduct, on classes of persons who are considered to be responsible for the release of a “hazardous substance” into the environment. These persons include the current owner or operator of a contaminated facility, a former owner or operator of the facility at the time of contamination and those persons that disposed or arranged for the disposal of the hazardous substance. Under CERCLA and comparable state statutes, such persons may be subject to strict joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment, for damages to natural resources and for the costs of certain health studies. In addition, it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by hazardous substances released into the environment. In the course of our operations, we anticipate the use of materials that, if released, would be subject to CERCLA and comparable state statutes. Therefore, governmental agencies or third parties may seek to hold us responsible under CERCLA and comparable state statutes for all or part of the costs to clean up sites at which such “hazardous substances” have been released. Water Discharges The Federal Water Pollution Control Act of 1972, as amended, also known as the Clean Water Act, the Oil Pollution Act and analogous state laws and regulations promulgated hereunder impose restrictions and strict controls regarding the discharge of pollutants, including produced waters and other gas and oil wastes, into state waters or waters of the United States. The discharge of pollutants into regulated waters is prohibited, except in accordance with the terms of a permit issued by the EPA or the state. These laws and regulations also prohibit certain activity in wetlands unless authorized by a permit issued by the U.S. Army Corps of Engineers. The EPA has also adopted regulations requiring certain oil and natural gas exploration and production facilities to obtain permits for storm water discharges. Costs may be associated with the treatment of wastewater or developing and implementing storm water pollution prevention plans. We believe that we have obtained or applied for and are in substantial compliance with all permits required under the Clean Water Act. Sanctions for failure to comply with Clean Water Act requirements include administrative, civil and criminal penalties, as well as injunctive obligations. Air Emissions The federal Clean Air Act, and comparable state laws and regulations, regulate emissions of various air pollutants through the issuance of permits and the imposition of other requirements. The EPA has developed, and continues to develop, stringent regulations governing emissions of air pollutants at specified sources. Some of our new facilities will be required to obtain permits before work can begin, permits may be required for our facilities’ operations, and existing facilities may be required to incur capital costs to remain in compliance. These laws and regulations may increase the costs of compliance for some facilities and federal and state regulatory agencies can impose administrative, civil and criminal penalties for non-compliance with air permits or other requirements of the federal Clean Air Act and associated state laws and regulations. We believe that we are in substantial compliance with all applicable air emissions regulations and that we hold all necessary and valid construction and operating permits for our operations. Obtaining or renewing permits has the potential to delay the development of oil and natural gas projects.Air emissions may also soon be affected by rapidly emerging regulation of “green house gases,” such as carbon dioxide and methane, which are emitted in the course of oil and natural gas exploration and production. Intellectual Property and Other Proprietary Rights We believe that our success depends in part on our ability to protect our proprietary rights. We rely on a combination of trade secret laws and confidentiality agreements and processes to protect our proprietary rights. We generally require our employees, customers, and potential distribution participants to enter into confidentiality and non-disclosure agreements, often with non-circumvention provisions, before we disclose any confidential aspect of our technology, services, or business. In addition, our employees are required to assign to us any proprietary information, inventions, or other technology created during the term of their employment with us. However, these precautions may not be sufficient to protect us from misappropriation or infringement of our intellectual property. 9 Employees As of December 31, 2010, there were no full-time employees of the Company.As of February 23, 2011, the Company had two full-time employees. ITEM 1A. RISK FACTORS We are subject to various risks and uncertainties in the course of our business. The following summarizes some, but not all, of the risks and uncertainties which may adversely affect our business, financial condition or results of operations. Our business could also be impacted by additional risks and uncertainties not currently known to us or that we currently deem to be immaterial. Any of these risks could harm our business. The trading price of our common stock could decline significantly due to any of these risks, and investors may lose all or part of their investment. In assessing these risks, investors should also refer to the other information contained or incorporated by reference in this transition report on Form 10-K, including our consolidated financial statements and related notes. Risks Related to Our Business Volatility of oil and gas prices significantly affects our cash flow and capital resources and could hamper our ability to produce oil and gas economically Oil and gas prices are volatile, and a decline in prices adversely affects our profitability and financial condition. The oil and gas industry is typically cyclical, and prices for oil and gas have been volatile. Historically, the industry has experienced downturns characterized by oversupply and/or weak demand. Long-term supply and demand for oil and gas is uncertain and subject to a myriad of factors such as: · the domestic and foreign supply of oil and gas; · the price and availability of alternative fuels; · weather conditions; · the level of prices, and expectations about future prices, of oil and natural gas; · the level of consumer demand; · the cost of exploring for, developing, producing and delivering oil and natural gas; · the price of foreign imports; · worldwide economic conditions; · the availability, proximity and capacity of transportation facilities and processing facilities; · the effect of worldwide energy conservation efforts; · risks associated with operating drilling rigs; · technical advances affecting energy consumption; · political conditions in oil and gas producing regions; and · domestic and foreign governmental regulations and taxes. 10 If oil and gas prices decrease or drilling efforts are unsuccessful, we may be required to record write downs of oil and gas properties Write-downs may occur when oil and gas prices are low, or if we have downward adjustments to our estimated proved reserves, increases in our estimates of operating or development costs, deterioration in our drilling results or mechanical problems with wells where the cost to redrill or repair is not supported by the economics. Accounting rules require that the carrying value of oil and gas properties be periodically reviewed for possible impairment. Impairment is recognized when the book value of a proven property is greater than the expected undiscounted future net cash flows from that property, and impairment is recognized on acreage when conditions indicate the carrying value is not recoverable. We may be required to write down the carrying value of a property based on oil and gas prices at the time of the impairment review, or as a result of continuing evaluation of drilling results, production data, economics and other factors. While an impairment charge reflects our long-term ability to recover an investment, it does not impact cash or cash flow from operating activities, but it does reduce our reported earnings and increases our leverage ratios. Development and exploratory drilling and production activities are subject to many risks, including the risk that no commercially productive reservoirs will be discovered.There can be no assurance that any unproved property acquired by us or undeveloped acreage leased by us will be profitably developed, that new wells drilled by us in prospects that we pursue will be productive, or that we will recover all or any portion of our investment in such unproved property or wells. Our future success depends on our ability to find and produce reserves Because the rate of production from oil and gas properties generally declines as reserves are depleted, our future success depends upon our ability to economically find or acquire and produce oil and gas reserves. Except to the extent that we acquire additional properties containing proved reserves, conduct successful exploration and development activities or, through engineering studies, identify additional behind-pipe zones or secondary recovery reserves, our proved reserves will decline as reserves are produced. Future oil and gas production, therefore, is highly dependent upon our level of success in acquiring or finding additional reserves that are economically recoverable. We cannot assure you that we will be able to find or acquire and develop additional reserves at an acceptable cost. We have a minimal operating history, so investors have no way to gauge our long-term performance We were formed in May 2006, and only recently adopted a business plan in the energy industry. As evidenced by the financial reports, we have had no revenue. We must be regarded as a new or development-stage venture with all of the unforeseen costs, expenses, problems, and difficulties to which such ventures are subject. Our indebtedness could limit our ability to successfully operate our business We are leveraged and our exploration and development program will require substantial capital resources depending on the level of drilling and the expected cost of services. Our existing plans will also require ongoing capital expenditures. In addition, if we decide to pursue additional acquisitions, our capital expenditures will increase, both to complete such acquisitions and to explore and develop any newly acquired properties. The degree to which we are leveraged could have other important consequences, including the following: · we may be more highly leveraged than some of our competitors, which could place us at a competitive disadvantage; · our degree of leverage may make us more vulnerable to a downturn in our business or the general economy; · our debt level could limit our flexibility to grow the business and in planning for, or reacting to, changes in our business and the industry in which we operate; and · we may have difficulties borrowing money in the future. 11 Despite our current levels of indebtedness, we still may be able to incur substantially more debt. This could further increase the risks described above. In addition to those risks above, we may not be able to obtain funding on acceptable terms because of the deterioration of the credit and capital markets. This may hinder or prevent us from meeting our future capital needs. In particular, the cost of raising money in the debt and equity capital markets has increased substantially while the availability of funds from those markets generally has diminished significantly. Our business is subject to operating hazards that could result in substantial losses or liabilities that may not be fully covered under our insurance policies Oil and gas operations are subject to many risks, including well blowouts, craterings, explosions, uncontrollable flows of oil, natural gas or well fluids, fires, formations with abnormal pressures, pipeline ruptures or spills, pollution, releases of toxic natural gas and other environmental hazards and risks. If any of these hazards occur, we could sustain substantial losses as a result of: · injury or loss of life; · severe damage to or destruction of property, natural resources and equipment; · pollution or other environmental damage; · clean-up responsibilities; · regulatory investigations and penalties; or · suspension of operations. We maintain insurance against some, but not all, of these potential risks and losses. We may elect not to obtain insurance if we believe that the cost of available insurance is excessive relative to the risks presented.We do not maintain any business interruption insurance. In addition, pollution and environmental risks generally are not fully insurable. If a significant accident or other event occurs that is not fully covered by insurance, it could have a material adverse affect on our financial condition and results of operations. Information concerning reserves and future net cash flow estimates is uncertain There are numerous uncertainties inherent in estimating quantities of proved oil and gas reserves and their values, including many factors beyond our control. Estimates of proved reserves are by their nature uncertain.Actual production, revenues and costs to develop will likely vary from estimates and these variances could be material. Reserve estimation is a subjective process that involves estimating volumes to be recovered from underground accumulations of oil and gas that cannot be directly measured. As a result, different petroleum engineers, each using industry-accepted geologic and engineering practices and scientific methods, may calculate different estimates of reserves and future net cash flows based on the same available data. Because of the subjective nature of oil and gas reserve estimates, each of the following items may differ materially from the amounts or other factors estimated: · the amount and timing of oil and gas production; · the revenues and costs associated with that production; and · the amount and timing of future development expenditures. For discounted future net cash flows, proved reserves included should not be considered as the market value of the reserves attributable to our properties.As required by generally accepted accounting principles, the estimated discounted future net revenues from proved reserves are based on a twelve month average price (beginning of month) while cost estimates are as of the end of the year. Actual future prices and costs may be materially higher or lower. In addition, the 10percent discount factor that is required to be used to calculate discounted future net revenues for reporting purposes under generally accepted accounting principles is not necessarily the most appropriate discount factor based on the cost of capital in effect from time to time and risks associated with our business and the oil and gas industry in general. 12 We are subject to financing and interest rate exposure risks Our business and operating results can be harmed by factors such as the availability, terms of and cost of capital and increases in interest rates. These changes could cause our cost of doing business to increase, limit our ability to pursue acquisition opportunities, reduce cash flow used for drilling and place us at a competitive disadvantage.Recent and continuing disruptions and volatility in the global finance markets may lead to a contraction in credit availability, impacting our ability to finance our operations. We require continued access to capital, and accordingly, a significant reduction in cash flows from operations or the availability of credit could materially and adversely affect our ability to achieve our planned growth and operating results. Difficult conditions in the global capital markets and the economy generally may materially adversely affect our business and results of operations Global financial markets and economic conditions have been, and continue to be, disrupted and volatile. The debt and equity capital markets have been exceedingly distressed. These issues will likely continue to make it difficult to obtain financing. In addition, as a result of concerns about the stability of financial markets generally, the cost of accessing the credit markets generally has increased as many lenders and institutional investors have increased interest rates, enacted tighter lending standards and limited the amount of funding available to borrowers. As a result, we may be unable to obtain adequate funding, we may be unable to implement our business plans or otherwise take advantage of business opportunities or respond to competitive pressures, any of which could have a material adverse effect on our results of operations. Many of our current and potential competitors have greater resources than we have and we may not be able to successfully compete in acquiring, exploring and developing new properties We face competition in every aspect of our business, including, but not limited to, acquiring reserves and leases, obtaining goods, services and employees needed to operate and manage our business and marketing oil and gas. Competitors include multinational oil companies, independent production companies and individual producers and operators. Many of our competitors have greater financial and other resources than we do. As a result, these competitors may be able to address these competitive factors more effectively than we can or weather industry downturns more easily than we can. Shortage of rigs, equipment, supplies or personnel may restrict our operations The oil and natural gas industry is cyclical, which can result in a shortage of drilling rigs, equipment, supplies and personnel. As a result, the costs and delivery times of rigs, equipment and supplies increase and demand for, and wage rates of qualified drilling rig crews also rise with increases in the number of active rigs in service. In accordance with customary industry practice, we rely on independent third party service providers to provide most of the services necessary to drill new wells. Shortages of drilling rigs, equipment, supplies, personnel, trucking services, tubulars, hydraulic fracturing and completion services and production equipment could delay or restrict our exploration and development operations, which in turn could impair our financial condition and results of operations. The oil and gas industry is subject to extensive regulation The oil and gas industry is subject to various types of regulations in the United States by local, state and federal agencies. Legislation affecting the industry is under constant review for amendment or expansion, frequently increasing our regulatory burden. Numerous departments and agencies, both state and federal, are authorized by statute to issue rules and regulations binding on participants in the oil and gas industry. Compliance with such rules and regulations often increases our cost of doing business, delays our operations and, in turn, decreases our profitability. 13 Our operations are subject to numerous and increasingly strict federal, state and local laws, regulations and enforcement policies relating to the environment. We may incur significant costs and liabilities in complying with existing or future environmental laws, regulations and enforcement policies and may incur costs arising out of property damage or injuries to employees and other persons. These costs may result from our current and former operations and even may be caused by previous owners of property we own or lease. Any past, present or future failure by us to completely comply with environmental laws, regulations and enforcement policies could cause us to incur substantial fines, sanctions or liabilities from cleanup costs or other damages. Those costs or damages could reduce or eliminate funds available for exploration, development or acquisitions or cause us to incur losses. Climate change is receiving increasing attention from scientists and legislators alike. The debate is ongoing as to the extent to which our climate is changing, the potential causes of this change and its potential impacts. Some attribute global warming to increased levels of greenhouse gases, including carbon dioxide, which has led to significant legislative and regulatory efforts to limit greenhouse gas emissions. There are a number of legislative and regulatory proposals to address greenhouse gas emissions, which are in various phase of discussion or implementation. The outcome of federal and state actions to address global climate change could result in a variety of regulatory programs including potential new regulations, additional charges to fund energy efficiency activities, or other regulatory actions. These actions could: · result in increased costs associated with our operations; · increase other costs to our business · affect the demand for natural gas, and · impact the prices we charge our customers Any adoption of new laws or regulations by federal or state governments mandating a substantial reduction in greenhouse gas emissions could have far-reaching and significant impacts on the energy industry and the U.S. economy. We cannot predict the potential impact of such laws or regulations on our future consolidated financial condition, results of operations or cash flows. Certain federal income tax deductions currently available with respect to oil and gas exploration and development may be eliminated as a result of future legislation Among the changes contained in President Obama’s budget proposal for fiscal year 2011, is the elimination of certain U.S. federal income tax provisions currently available to oil and gas exploration and production companies. Proposed changes include (i)the repeal of the percentage depletion allowance for oil and gas properties; (ii)the elimination of current deductions for intangible drilling and development costs; (iii)the elimination of the deduction for certain U.S. production activities; and (iv)an extension of the amortization period for certain geological and geophysical expenditures. It is unclear, however, whether any such changes will be enacted or how soon such changes could be effective. The passage of any legislation as a result of the budget proposal or any other similar change in U.S. federal income tax law could eliminate certain tax deductions that are currently available with respect to oil and gas exploration and development, and any such change could negatively affect our financial condition and results of operation. Acquisitions are subject to the risks and uncertainties of evaluating reserves and potential liabilities and may be disruptive and difficult to integrate into our business We could be subject to significant liabilities related to acquisitions. It generally is not feasible to review in detail every individual property included in an acquisition. Ordinarily, a review is focused on higher valued properties. However, even a detailed review of all properties and records may not reveal existing or potential problems in all of the properties, nor will it permit us to become sufficiently familiar with the properties to assess fully their deficiencies and capabilities. 14 In addition, there is intense competition for acquisition opportunities in our industry. Competition for acquisitions may increase the cost of, or cause us to refrain from, completing acquisitions. Our ability to successfully complete any acquisition is dependent upon, among other things, our ability to obtain debt and equity financing and, in some cases, regulatory approvals. Our ability to pursue our acquisition strategy may be hindered if we are unable to obtain financing on terms acceptable to us or regulatory approvals. Acquisitions often pose integration risks and difficulties. The process of integrating acquired operations into our existing operations may result in unforeseen operating difficulties and may require significant management attention and financial resources that would otherwise be available for the ongoing development or expansion of existing operations. Acquisitions could result in our incurring additional debt, contingent liabilities, expenses and diversion of resources, all of which could have a material adverse effect on our financial condition and operating results. Our success depends on key members of our management and our ability to attract and retain experienced technical and other professional personnel Our success is highly dependent on our management and outsourced personnel. The loss of one or more of these individuals could have a material adverse effect on our business. Furthermore, competition for experienced technical and other professional personnel can be intense. If we cannot retain our business partner personnel or attract additional outsourced experienced personnel, our ability to compete could be adversely affected. Also, the loss of experienced personnel could lead to a loss of technical expertise. Drilling is a high-risk activity The cost of drilling, completing, and operating a well is often uncertain, and many factors can adversely affect the economics of a well. Our efforts will be uneconomical if we drill dry holes or wells that are productive but do not produce enough oil and gas to be commercially viable after drilling, operating and other costs. Furthermore, our drilling and producing operations may be curtailed, delayed, or canceled as a result of other factors, including: · high costs, shortages or delivery delays of drilling rigs, equipment, labor, or other services · unexpected operational events and drilling conditions · reductions in oil and gas prices · limitations in the market for oil and gas · adverse weather conditions; · facility or equipment malfunctions; · equipment failures or accidents; · title problems; · pipe or cement failures; · casing collapses; · compliance with environmental and other governmental requirements; · environmental hazards, such as natural gas leaks, oil spills, pipelines ruptures, and discharges of toxic gases; · lost or damaged oilfield drilling and service tools; 15 · pressure or irregularities in formations; · fires; · natural disasters; · surface craterings and explosions; and · uncontrollable flows of oil, natural gas or well fluid If any of these factors were to occur with respect to a particular well, we could lose all or a part of our investment in the well, or we could fail to realize the expected benefits from the well, either of which could materially and adversely affect our revenue and profitability. New technologies may cause our current exploration and drilling methods to become obsolete The oil and gas industry is subject to rapid and significant advancements in technology, including the introduction of new products and services using new technologies. As competitors use or develop new technologies, we may be placed at a competitive disadvantage, and competitive pressures may force us to implement new technologies at a substantial cost. In addition, our competitors have greater financial, technical and personnel resources that allow them to enjoy technological advantages and may in the future allow them to implement new technologies before we can. One or more of the technologies that we currently use or that we may implement in the future may become obsolete. We cannot be certain that we will be able to implement technologies on a timely basis or at a cost that is acceptable to us. If we are unable to maintain technological advancements consistent with industry standards, our operations and financial condition may be adversely affected. Legislation and regulatory initiatives relating to hydraulic fracturing could result in increased costs and additional operating restrictions or delays Federal, State, and Local regulatory bodies are currently considering legislation to strengthen legislation to regulate safe drinking water to eliminate an existing exemption for hydraulic fracturing activities. Hydraulic fracturing involves the injection of water, sand and additives under pressure into rock formation to stimulate natural gas production. The use of hydraulic fracturing is necessary to produce commercial quantities of natural gas and oil from many reservoirs.If adopted, this legislation could establish an additional level of regulation and permitting at the federal level. This additional regulation and permitting could lead to operational delays or increased operating costs and could result in additional burdens that could increase our costs of compliance and doing business as well as delay the development of gas resources which are not commercial without the use of hydraulic fracturing. Our business depends on oil and gas transportation facilities, most of which are owned by others The marketability of our oil and gas production depends in part on the availability, proximity and capacity of pipeline systems owned by third parties. The lack of available capacity on these systems and facilities could result in the shut-in of producing wells or the delay or discontinuance of development plans for properties. Federal and state regulation of oil and gas production and transportation, tax and energy policies, changes in supply and demand, pipeline pressures, damage to or destruction of pipelines and general economic conditions could adversely affect our ability to produce, gather and transport oil and gas. If any of these third party pipelines and other facilities become partially or fully unavailable to transport our product, or if the natural gas quality specifications for a natural gas pipeline or facility changes so as to restrict our ability to transport natural gas on those pipelines or facilities, our revenues could be adversely affected. The disruption of third-party facilities due to maintenance and/or weather could negatively impact our ability to market and deliver our products. We have no control over when or if such facilities are restored or what prices will be charged. A shut-in of production could materially affect us due to a lack of cash flow. 16 Any failure to meet our debt obligations could harm our business, financial condition and results of operations If our cash flow and capital resources are insufficient to fund our debt obligations, we may be forced to sell assets, seek additional equity or restructure our debt. In addition, any failure to make scheduled payments of interest and principal on our outstanding indebtedness could harm our ability to incur additional indebtedness on acceptable terms. Our cash flow and capital resources may be insufficient for payment of interest on and principal of our debt in the future and any such alternative measures may be unsuccessful or may not permit us to meet scheduled debt service obligations, which could cause us to default on our obligations and impair our liquidity. We exist in a litigious environment Any constituent could bring suit regarding our existing or planned operations or allege a violation of an existing contract. Any such action could delay when planned operations can actually commence or could cause a halt to existing production until such alleged violations are resolved by the courts. Not only could we incur significant legal and support expenses in defending our rights, but halting existing production or delaying planned operations could impact our future operations and financial condition. Such legal disputes could also distract management and other personnel from their primary responsibilities. Interruptions to our business could adversely affect our operations As with any company, our operations are at risk of being interrupted by earthquake, fire, flood, and other natural and human-caused disasters, including disease and terrorist attacks. Our operations are also at risk of power loss, telecommunications failure, and other infrastructure and technology based problems. A terrorist attack or armed conflict could harm our business Terrorist activities, anti-terrorist efforts and other armed conflicts involving the United States or other countries may adversely affect the United States and global economies and could prevent us from meeting our financial and other obligations. If any of these events occur, the resulting political instability and societal disruption could reduce overall demand for oil and natural gas, potentially putting downward pressure on demand for our services and causing a reduction in our revenues. Oil and natural gas related facilities could be direct targets of terrorist attacks, and our operations could be adversely impacted if infrastructure integral to our customers’ operations is destroyed or damaged. Costs for insurance and other security may increase as a result of these threats, and some insurance coverage may become more difficult to obtain, if available at all. Conflicts of Interest The management teams for Blugrass and Petro Grande, LLC are the same.Consequently, it is possible that a conflict of interest could arise between these two companies, for resources, as well as management time and attention. Risks Related to Our Common Stock Common stockholders will be diluted if additional shares are issued If we issue additional shares of our common stock in the future, it may have a dilutive effect on our current outstanding stockholders. The regulation of penny stocks by the SEC and FINRA maydiscourage thetradability of our securities We are a "penny stock" company, and are subject to an SEC rule that imposes special sales practice requirements upon broker-dealers who sell such securities to persons other than established customers or accredited investors.For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser's written agreement to the transaction prior to the sale. Effectively, this discourages broker-dealers from executing trades in penny stocks. Consequently, the rule will affect the ability of our stockholders sell their securities in any market that might develop therefore because it imposes additional regulatory burdens on penny stock transactions. 17 In addition, the SEC has adopted a number of rules to regulate "penny stocks." Because our securities constitute "penny stocks" within the meaning of the rules, the rules would apply to us and to our securities. The rules will further affect the ability of owners of shares to sell our securities in any market that might develop for them because these rules impose additional regulatory burdens on penny stock transactions. Shareholders should be aware that, according to Securities and Exchange Commission, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (iii) "boiler room" practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (iv) excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired consequent investor losses. We do not currently pay dividends on our common stock and do not anticipate doing so in the future We have paid no cash dividends on our common stock, and we may not pay cash dividends on our common stock in the future. We intend to retain any earnings to fund our operations. Therefore, we do not anticipate paying any cash dividends on our common stock in the foreseeable future. Our stock price may be volatile and you may not be able to resell shares of our common stock at or above the price you paid The price of our common stock fluctuates significantly, which may result in losses for investors. We expect our stock to be subject to fluctuations as a result of a variety of factors, including factors beyond our control. These factors include: · changes in oil and gas prices; · variations in drilling, recompletions, acquisitions and operating results; · changes in governmental regulation; · changes in financial estimates by securities analysts; · changes in market valuations of comparable companies; · additions or departures of key personnel; · future sales of our stock; · statement changes inopinions, ratings, or earnings estimates made; · disparity between our reported results and any projections; · technological innovations by us or our competitors; · ability to maintain profitable relationships with our customers; · ability to report financial information in a timely manner; or · the markets in which our stock is traded We may fail to meet expectations of our stockholders or of securities analysts at some time in the future and our stock price could decline as a result. 18 The issuance of options or other derivative securities to acquire our common stock could result in dilution to other holders of our common stock. Sales of additional shares of our common stock could have a negative effect on the market price of our common stock. Sales of substantial amounts of our common stock in the public market could adversely affect prevailing market prices and could impair our ability to raise capital through the sale of our equity securities. Most shares of common stock currently outstanding are eligible for sale in the public market, subject in certain cases to compliance with the requirements of Rule 144 under the securities laws. We also have the authority to issue additional shares of common stock. The issuance of such shares could dilute the voting power of the currently outstanding shares of our common stock and could dilute earnings per share. Our common stock could be delisted, and, as a result, become more volatile and less liquid. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES Acreage On October 12, 2009, Blugrass entered into an agreement with Robinhood, LLC (the “Robinhood Agreement”) to purchase oil and gas lease rights, title and interests on properties located in and around the Cave Pool Unit (Marks and Garner Productions) in Eddy County, New Mexico (the “Eddy County Properties”).Pursuant to the Robinhood Agreement, the Company purchased Robinhood, LLC’s 100% working interest in the Eddy County Properties, which consists of approximately 2,800 acres, as well as all existing equipment used to produce and sell crude oil and natural gas on the Eddy County Properties.The initial purchase price under the Robinhood Agreement was $550,000, payable in installments between October 2009 and February 2010.The Company made the first installment payment of $100,000 in October 2009, in conjunction with its execution of the Robinhood Agreement.As a consequence of that first installment payment, the Company recorded its $550,000 investment in the Eddy County Properties as Exploration Property and simultaneously recognized the remaining obligation of $450,000 to Robinhood, LLC. On October 12, 2009, Blugrass also entered into an agreement with Doral West Corp., a subsidiary of Doral Energy Corp. (“Doral”), to sell Doral 40% of Blugrass’ newly-acquiredinterest in the Eddy County Properties for $10, plus other consideration (the “Doral Agreement”).Under the Doral Agreement, the Company assigned Operatorship (as defined) for the Eddy County Properties to Doral.The Doral Agreement also provided for establishment of a joint operating agreement, under which Doral would exempt Blugrass from paying monthly producing well overhead charges that would normally be payable.Pursuant to the Doral Agreement, the Company was responsible for the first $200,000 of costs incurred in the initial start-up well repair jobs, well workovers, and facilities repairs on the Eddy County Properties.In connection with this payment obligation, the Company deposited $100,000 with Doral in June 2010, and this amount was initially capitalized to Exploration Property on the Company’s balance sheet. After executing the Robinhood Agreement and the Doral Agreement, the Company and Doral commenced their initial activities on the Eddy County Properties, and upon further investigation, estimated that the costs associated with well repairs, workover of existing wells and necessary remediation on the Eddy County Properties would exceed $700,000, which was in excess of the amounts represented by Robinhood, LLC.As a result, the Company engaged in discussions with Robinhood, LLC to adjust the purchase price under the Robinhood Agreement.On March 4, 2010, the Robinhood Agreement was amended to adjust the $550,000 purchase price to $400,000 in cash plus 200,000 restricted shares of the Company’s common stock.Thereafter, Doral continued its Operatorship activities and determined that the costs associated with repairing the existing wells and the necessary remediation on the Eddy County Properties would exceed $1,000,000.The Company once again contacted Robinhood, LLC and discussed the need to adjust the purchase price, and the Robinhood Agreement was further amended on August 6, 2010 to provide for a purchase price of $100,000, which was the amount that had been paid by the Company to Robinhood, LLC as the first installment payment. 19 On August 6, 2010, the Company’s purchase of several oil and gas properties under the Robinhood Agreement closed.The Robinhood Agreement was amended and the final closing purchase price was for $100,000, the amount of which had already been paid in connection with the execution of the Robinhood Agreement in October, 2009.As of June 30, 2010, the Company realized an impairment for the $200,000 that had already been paid for these oil and gas properties due to the substantial doubt associated with realizing any future benefit from these oil and gas properties. On January 24, 2011, the Company sold its interest in the Eddy County Properties to Quad Energy, Inc.The purchase price consideration was 5,000,000 shares of common stock at $0.10 a share. Pursuant to a Purchase and Sale Agreement dated February 22, 2011 (the “Purchase Agreement”), by and between Petro Grande, LLC and the Company, the Company acquired an oil and gas lease covering 4,807 acres located in the Permian Basin in Crockett County, Texas.Acquisition of the lease, representing an 87.5% working interest, includes full access to complete three-dimensional (3D) seismic imaging of the lands under lease.Acquisition of the lease also includes an option to participate as a working interest partner in drilling programs sponsored on an additional 9,850 acres.Located in close proximity to the Company’s lease, this acreage has also benefited from complete 3D seismic imaging underwritten by Petro Grande, LLC, which holds the additional acreage.Closing of the transaction contemplated by the Purchase Agreement was completed as of February 23, 2011. The purchase price consideration received included a $3.5 million note payable to Petro Grande, LLC and 261,471,681 shares of the Company’s restricted common stock priced at $0.02 per share. Title to Properties We believe that we have satisfactory title to all of our properties in accordance with generally accepted industry standards. As is customary in the industry, in the case of undeveloped properties, often minimal investigation of record title is made at the time of lease acquisition. Investigations are made before the consummation of an acquisition of producing properties and before commencement of drilling operations on undeveloped properties. Individual properties may be subject to burdens that we believe do not materially interfere with the use or affect the value of the properties. Burdens on properties may include: · customary royalty interests; · liens incident to operating agreements and for current taxes; · obligations or duties under applicable laws; · development obligations under oil and gas leases; or · net profit interests. ITEM 3. LEGAL PROCEEDINGS None ITEM 4. [Reserved] 20 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company’s common stock is presently traded on the over-the-counter market on the OTC Bulletin Board maintained by the Financial Industry Regulatory Authority ("FINRA"). The OTCBB symbol for the Company’s common stock is BLUG.PK. The following table sets forth the range of high and low bid quotations for the Company’s common stock of each full quarterly period during the two most recent fiscal years and any subsequent interim period for which financial statements are included. The quotations were obtained from information published by FINRA and reflect interdealer prices without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Quarter Ended HIGH LOW December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Holders On December 31, 2010, there were over 5,000 holders of record of our common stock. Dividend Policy Holders of the Company’s common stock are entitled to receive such dividends as may be declared by the Company’s Board of Directors. The Company has not declared or paid any dividends on the Company’s common stock and it does not plan on declaring any dividends in the near future. The Company currently intends to use all available funds to finance the operation and expansion of its business. Recent Sales of Unregistered Securities Blugrass made the following unregistered sales of its securities from July 1, 2010 through December 31, 2010: DATE OF SALE TITLE OF SECURITIES CLASS NO. OF SHARES CONSIDERATION July 7, 2010 Common Stock August 9, 2010 Common Stock December 14, 2010 Common Stock 21 Exemption from Registration Claimed All of the unregistered sales by Blugrass Energy of its securities were made in reliance upon Section 4(2) of the Securities Act of 1933. The purchasers were existing shareholders, officers, and directors, known to the Company and its management, through pre-existing business relationships, as long standing business associates. Each purchaser was provided access to all material information which it requested, and all information necessary to verify such information and was afforded access to Company management in connection with the purchases. Each purchaser of the unregistered securities acquired such securities for investment and not with a view toward distribution, acknowledging such intent to the Company. All certificates representing such securities contained restrictive legends, prohibiting further transfer of the certificates representing such securities, without such securities either being first registered or otherwise exempt from registration in any further resale or disposition. Issuer Purchases of Equity Securities The Company did not repurchase any shares of its common stock during the six months ended December 31, 2010. ITEM 6. SELECTED FINANCIAL DATA Summary of Statements of Operations of Blugrass Energy, Inc. Six MonthsEndedDecember 31, 2010 Sales $
